Citation Nr: 1816710	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a head injury.

2.  Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The reopened claim of service connection for a head injury is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for a head injury.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2.  The evidence associated with the claims file subsequent to the August 1998 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a head injury.


CONCLUSION OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a head injury has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the fully favorable decision as to the issue of reopening, no discussion of compliance with the duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The underlying claim requires further development, addressed in the remand section below.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim.  Id.  Newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The Veteran was denied service connection for a head injury in an August 1998 rating decision.  Although he timely filed a Notice of Disagreement that identified St. Joseph's Hospital as a source of information, those records did not contain evidence of a head injury.  The Veteran therefore did not submit evidence material to the claim.  The RO issued a Statement of the Case in June 1999.  Because the Veteran did not file a substantive appeal thereafter, the August 1998 rating decision is final.  38 C.F.R. §§ 3.140, 3.156(c), 20.200, 20.302, 20.1103.  

In the present case, the Board must initially determine whether new and material evidence has been submitted to reopen the service connection claim prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the August 1998 rating decision consisted of service and VA treatment records.

Evidence received since the rating decision includes the Veteran's January 2011 statement to a VA therapist that he was struck on the head by an unknown object during service, as well as his April 2012 lay statement that this event left an opening above his right eye and was witnessed by BB and BB's wife.   

This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished facts of in-service incurrence and nexus.  It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for a head injury is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a head injury is reopened; the claim is granted to this extent only.


REMAND

This matter must be remanded to obtain an opinion that takes into account the Veteran's lay statements made after August 1998.

As noted above, the Veteran told a VA therapist in January 2011 that he was struck on the head by an unknown object during service.  In his April 2012 Notice of Disagreement, he stated that BB and BB's wife witnessed the event, and that it left the Veteran with an opening above his right eye.

It is notable that in his March 2014 Appeal to the Board of Veteran's Appeals, the Veteran stated that his mental issues were caused by his head injury.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran that he is entitled to submit lay statements from witnesses regarding the incurrence and effects of his head injury, including BB and BB's wife.

2.  Schedule the Veteran for an appropriate VA examination.  The examiner should review the entire claims file, including the Veteran's January 2011 and April 2012 lay statements and all treatment records.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has any residuals of a head injury.

If the Veteran has any current residuals, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current residuals are related to service, including the claimed head injury.  In rendering this opinion, the examiner should discuss the Veteran's lay statements.

A clear rationale for all opinions is required.

3. After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


